UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12( g ) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15 ( d ) of the Securities Exchange Act of 1934. Commission File Number: 001-33543 First Capital Bancorp, Inc. (Exact name of registrant as specified in its charter) 4222 Cox Road, Glen Allen, Virginia 23060, (804) 273-1160 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 15d-6 Rule 15d-22(b) [X]
